DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
	
Status of Application
In response to Office action mailed 09/21/2021 (“09-21-21 OA”), Applicants amended claim 1 in the response filed 12/21/2021 (“12/21/2021 Remarks”).   
Claim(s) 1-16 are pending examination.



Response to Arguments
Applicant's arguments, see 12/21/2021 Remarks, with respect to the rejection of claim(s) 1-7 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues Kim does not teach the newly added claim limitation of “a planarization buffer layer disposed in a backside of the stacked memory structure opposite to the upper surface, a surface of the planarization buffer layer is exposed from the molding compound and coplanar with surfaces of the molding compound and the insulating encapsulation.” However, this amendment introduces new matter and as such is not being considered. Thus previous rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to add “a planarization buffer layer.” However, there is no mention to a planarization buffer layer in the Specification nor do the drawings recite reference to a planarization buffer layer.
Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. 	 Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub 2013/0082399; hereinafter Kim).

    PNG
    media_image1.png
    524
    705
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches a package 10,000i (para [0038-0109]), comprising: 
at least one memory component (100,200,240,300,350), including a stacked memory structure 100,200,400 laterally encapsulated in a molding compound 300,350 and a plurality of conductive posts 240, disposed on an upper surface of the stacked memory structure (annotated “upper” in Fig. 10 above), and the upper surface of the stacked memory structure is exposed from the molding compound (see Fig. 10); and 
an insulating encapsulation 3000, encapsulating the at least one memory component (see Fig. 10), wherein top surfaces of the plurality of conductive posts are exposed from the insulating encapsulation (see Fig. 10), and 
a material of the molding compound is different from a material of the insulating encapsulation (para [0056-0058]), 
wherein a backside of the stacked memory structure (annotated “backside” in Fig. 10 above) is exposed from the molding compound and coplanar with surfaces of the molding compound and the insulating encapsulation (see Fig. 10)(see para [0069-0073]; which also provides support to the modification of Fig. 10 to look like Fig. 2).
To further clarify: Kim teaches two equally alternative semiconductor memory packages. The first package (e.g. Fig. 1 and Fig. 10) having the insulating encapsulation 3000 covering the backside of the memory structure 1000 and the internal seal 300.  Alternatively, the second package (e.g. see Fig. 2) having the backside of the memory structure 1000a (e.g. backside of the semiconductor chip 100) exposed and coplanar with both the internal seal 300a and the external seal 3000a.
Regarding claim 2, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches the insulating encapsulation 3000 comprises a covering portion (covers the upper surface) and a sidewall portion (covers sidewalls of the molding compound), wherein the covering potion covers the upper surface(annotated “upper” in fig. 10) and surrounds the plurality of conductive posts  240 (see Fig. 10), and the sidewall portion covers sidewalls of the molding compound (see Fig. 10).  
Regarding claim 3, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches the covering portion (covers the upper surface) comprises an underfill layer (annotated “underfill layer” in Fig. 7), and a material of the underfill layer is different from the material of the insulating encapsulation 3000 (para [0057] and [0061]).  
Regarding claim 4, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches the at least one memory component (100,200,240,300,350) includes a first memory component 100 and a second memory component 400 arranged side-by-side with a gap distance (annotated “GAP” in Fig. 10 above) and the first and second memory components are encapsulated in the insulating encapsulation 3000 (see Fig. 10).
Regarding claim 5, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches the gap (annotated “GAP” in Fig. 10 above) between the first and the second memory component (see Fig. 10). He does not explicitly teach the dimensions such that “the gap distance between the first and second memory components is less than 5000 microns.”
However, one of ordinary skill in the art would have found it obvious to change the dimensional gap size between the two adjacent semiconductor components (ex. to be bigger or smaller than the current size) to satisfy the desired design profile while creating a more robust package.
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 6, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches the stacked memory structure (100-1,100-2,100-3,100-4) comprises a plurality of memory chips stacked over one another (see Fig. 10) and a plurality of interconnecting structures 120,140 (annotated “interconnect structures” in Fig. 7 above for simplicity) electrically connects the plurality of memory chips (see Fig. 10).  
Regarding claim 7, refer to Fig. 1, Fig. 2 and primarily the Examiner’s modified mark-up of Fig. 10 provided above, Kim teaches the at least one memory component 100 comprises a high bandwidth memory (HBM) component (para [0050]).  
The recited “high bandwidth” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a memory component, which Kim clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.

	Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Park et al. (PG Pub 2012/0077314) teaches a stacked chip structure 100e (see Fig. 5) comprising a planarization buffer layer 80 (para [0080]) disposed in a backside (above C1) of the stacked structure opposite to an upper surface (below C2), a surface of the planarization buffer layer (surface furthest from C1) is exposed from a molding compound 90e.

Allowable Subject Matter
3.	Claims 8-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a first insulating encapsulation; at least one memory component, encapsulated in the first insulating encapsulation, wherein the at least one memory component comprises a stacked memory structure molded in a molding compound, wherein the first insulating encapsulation comprises a covering portion and a side wall portion, the covering portion overlaying an upper surface of the stacked memory structure, and the side wall portion surrounds sidewalls of the at least one memory component; a second insulating encapsulation, encapsulating the at least one memory component and exposing the covering portion of the first insulating encapsulation, wherein the first insulating encapsulation is sandwiched between the second insulating encapsulation and the molding compound; a semiconductor chip structure, embedded in the second insulating encapsulation and arranged aside the at least one memory component; and a redistribution structure, overlaying and electrically connected to the at least one memory component and the semiconductor chip structure.
Claims 9-16 would be allowable, because they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895                                                                                                                                                                                                        

/KYOUNG LEE/Primary Examiner, Art Unit 2895